Citation Nr: 1011331	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the extremities.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include sinusitis, upper 
respiratory distress, bronchitis, asthma, and allergies.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied reopening the claims of entitlement to 
service connection for peripheral neuropathy of the 
extremities, and a respiratory disability.  The Board 
remanded the claim for additional development in March 2008.

The issues of entitlement to increased ratings for 
posttraumatic stress disorder and diabetes mellitus were 
raised in a November 2009 statement from the Veteran, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of service connection for a respiratory disability 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In a November 2009 communication, the Veteran withdrew 
his appeal concerning whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the extremities.

2.  The claim for service connection for a respiratory 
disability was denied in a July 1998 rating decision that the 
Veteran did not appeal.

3.  The evidence received since the July 1998 rating decision 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
the claim of whether new and material evidence had been 
received to reopen the claim for service connection for 
peripheral neuropathy of the extremities have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The July 1998 rating decision that denied service 
connection for a respiratory disability is final.  38 
U.S.C.A. § 7104 (West 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

3.  New and material evidence has been received to reopen the 
claim for service connection for a respiratory disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In April 2004, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the extremities, as identified in 
the March 2004 statement of the case.

In a November 2009 written communication, the Veteran stated 
that he wished to have his pending claim of new and material 
evidence to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the extremities 
withdrawn.  The Veteran's written statement indicating his 
intention to withdraw the appeal as to that issue satisfies 
the requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the extremities, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for peripheral neuropathy of the 
extremities is dismissed.

New and Material Evidence

The Veteran's claim for service connection for a respiratory 
disability was denied in a July 1998 rating decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The 
July 1998 rating decision became final because it was not 
appealed.

The January 2003 rating decision on appeal declined to reopen 
the Veteran's claim for service connection for a respiratory 
disability.  However, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The claim for service connection for a respiratory disability 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application 
to reopen this claim was received in June 2002.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in July 1998 consisted of the Veteran's service 
medical records, post-service treatment records, and the 
Veteran's own statements.  The RO found that while the 
Veteran had been diagnosed with and treated for a respiratory 
disability since his separation from service, there was no 
evidence demonstrating that a respiratory disability was 
related to his active service, to include exposure to Agent 
Orange, and the claim was denied.

Newly received evidence includes VA and private clinical 
treatment records, to include a March 2007 medical statement 
from Dr. F.A.M. who opined that the Veteran's service-
connected diabetes mellitus could be a contributing factor to 
a recent respiratory tract infection associated with 
sinusitis and pneumonia.   The Board finds that the March 
2007 medical statement was not previously before agency 
decisionmakers and is not cumulative or redundant of previous 
evidence of record.  As such, it is found to be new.  38 
C.F.R. § 3.156(a) (2009).  Moreover, as the medical statement 
addresses the possibility that the Veteran's respiratory 
disability may be related to his service-connected diabetes 
mellitus type II, it relates to an unestablished fact 
necessary to substantiate the claim and is material.  
38 C.F.R. § 3.156(a) (2009).  The Board finds that the 
evidence received since the last final decision is new and 
material evidence and raises a reasonable possibility of 
substantiating the claim because it addresses a previously 
unestablished fact, an etiological link between the Veteran's 
claimed condition and service, to include a service-connected 
disability. 

Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for service connection for 
service connection for a respiratory disability is reopened.  
To that extent only, the appeal is allowed.


ORDER

The appeal concerning the issues of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for peripheral neuropathy of the 
extremities is dismissed.  

New and material evidence has been received to reopen the 
claim for service connection for a respiratory disability.  
To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that he has a respiratory disability 
that is related to service.  He claims the condition either 
had onset during his service in Vietnam, was due to exposure 
to herbicides, or is secondary to his service-connected 
diabetes mellitus. 

The Veteran's service personnel records reflect service in 
Vietnam.  Thus, the Veteran is presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116 (West Supp. 2009); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A January 2003 
rating decision granted service connection for diabetes 
mellitus type II on a presumptive basis, as due to exposure 
to herbicides.  In a March 2007 medical statement, Dr. F.A.M. 
opined that the Veteran's service-connected diabetes mellitus 
could be a contributing factor to the Veteran's respiratory 
tract infection associated with sinusitis and pneumonia.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the Veteran has not yet 
been afforded a VA examination in support of his claim for 
service connection for sinusitis/upper respiratory distress.  
As the medical evidence suggests an etiological link between 
the Veteran's respiratory disability and the service-
connected diabetes mellitus, the Board finds that a remand 
for an examination and opinion is required in order to fairly 
address the merits of his claim.  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 
3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

In a statement in January 2008, the Veteran informed the RO 
that he had moved from Missouri to Texas, and provided a new 
address in Richmond, Texas.  In August 2008, the Veteran 
informed the RO of a change in address.  Several pieces of 
correspondence were successfully sent to the Veteran's 
address from VA and the Veteran continued to indicate that 
the address was correct.  Prior to the issuance of the 
January 2010 supplemental statement of the case, VA became 
aware that the Veteran had moved to Katy, Texas.  Despite the 
fact that VA received notice that the Veteran's address had 
changed, VA mailed the January 2010 supplemental statement of 
the case to the Veteran's former Missouri address, and listed 
Disabled American Veterans as the Veteran's representative, 
although the most recent designation of representation of 
record, a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, dated in April 
2008, lists the Texas Veterans Commission as the 
representative.  The supplemental statement of the case was 
returned as undeliverable. 

When a supplemental statement of the case is issued, it is to 
be furnished to both the Veteran and his representative.  38 
C.F.R. § 19.31 (2009).  Therefore, the supplemental statement 
of the case should be forwarded to the Veteran's latest 
address of record.  38 C.F.R. § 19.30 (2009).  On remand, his 
correct address should be verified, and all subsequent 
correspondence from VA to the appellant should be sent to the 
most recently established correct address of record.

Finally, in January 2008 correspondence, the Veteran 
requested that he be scheduled for a hearing to be held via 
videoconference from the local RO.  As such a hearing has not 
yet been conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the 
Veteran's current mailing address.  All 
subsequent correspondence from VA to the 
appellant should be sent to the most 
recently established correct address of 
record and should be documented in the 
claims file.

2.  Schedule the Veteran for a VA 
examination for the purpose of rendering 
an opinion as to whether any current 
respiratory disability, to include 
sinusitis, respiratory distress, 
bronchitis, asthma, or allergies, is 
related to service.  The examiner must 
review the claims file and the examination 
report should note that review.  The 
examiner is asked to provide the following 
opinions:

a)  Diagnose any current respiratory 
disorder.

b)  Is at least as likely as not (50 
percent probability or greater) that 
the disorder was caused or aggravated 
by active service, including the 
Veteran's presumed exposure to 
herbicide agents?  The examiner should 
specifically consider service treatment 
records, which contain no complaints, 
history, or findings of any respiratory 
conditions.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

c)  Is it as likely as not (50 percent 
probability or more) that any 
respiratory disorder has been caused or 
aggravated (permanently increased in 
severity beyond the natural progression 
of the disease) by the Veteran's 
service-connected diabetes mellitus?  
The examiner is asked to comment on the 
clinical significance of the March 2007 
medical statement from Dr. F.A.M.

3.  Furnish the Veteran and his 
representative of record, the Texas 
Veterans Commission, a supplemental 
statement of the case that considers all 
evidence associated with the claims file 
since the June 2006 supplemental statement 
of the case.

4.  Schedule the appellant for a 
videoconference hearing to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


